          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

LISA R. MURPHY
ADC #760343                                                 PETITIONER

v.                     No. 3:19-cv-376-DPM

BARTON, Sergeant                                           RESPONDENT

                           JUDGMENT
     Murphy's petition is dismissed without prejudice.


                                  ~        s,LoL/ P',f-:
                               D.P. Marshall Jr.
                               United States District Judge

                                  ).o ·M::WM v ;)..OJ..o
                                              I
